PUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


SERGIO JIMENEZ, as personal               
representative of the estate of the
late Sergio Hernandez Jimenez II,
                    Plaintiff-Appellee,
                  v.

                                          
DAIMLERCHRYSLER CORPORATION,
             Defendant-Appellant.                  No. 00-1021
ALLIANCE OF AUTOMOBILE
MANUFACTURERS; PRODUCTS LIABILITY
ADVISORY COUNCIL, INCORPORATED;
PUBLIC CITIZEN, INCORPORATED;
CENTER FOR AUTO SAFETY,
                      Amici Curiae.
                                          
            Appeal from the United States District Court
          for the District of South Carolina, at Charleston.
             Falcon B. Hawkins, Senior District Judge.
                          (CA-96-1269-2-11)

                        Argued: March 1, 2001

                       Decided: October 19, 2001

  Before NIEMEYER, LUTTIG, and WILLIAMS, Circuit Judges.



Reversed in part and vacated and remanded for a partial new trial by
published opinion. Judge Niemeyer wrote the opinion for the court
except with respect to Part IV.B. Judge Luttig wrote the opinion for
the court on Part IV.B, in which Judge Williams joined and on which
Judge Niemeyer dissented.
2                JIMENEZ v. DAIMLERCHRYSLER CORP.
                            COUNSEL

ARGUED: Theodore B. Olson, GIBSON, DUNN & CRUTCHER,
L.L.P., Washington, D.C., for Appellant. John Calvin Jeffries, Jr.,
UNIVERSITY OF VIRGINIA SCHOOL OF LAW, Charlottesville,
Virginia, for Appellee. ON BRIEF: Theodore J. Boutrous, Jr.,
Thomas H. Dupree, Jr., GIBSON, DUNN & CRUTCHER, L.L.P.,
Washington, D.C.; David R. Tyrrell, Robert M. Fulton, HILL,
WARD & HENDERSON, Tampa, Florida; Wade H. Logan, III,
NELSON, MULLINS, RILEY & SCARBOROUGH, L.L.P., Charles-
ton, South Carolina, for Appellant. Richard A. Simpson, Charles I.
Hadden, Lynda Guild Simpson, ROSS, DIXON & BELL, L.L.P.,
Washington, D.C.; David G. Owen, Columbia, South Carolina; Reese
I. Joye, Mark C. Joye, JOYE LAW FIRM, North Charleston, South
Carolina, for Appellee. Anthony H. Anikeeff, ALLIANCE OF
AUTOMOBILE MANUFACTURERS, Washington, D.C.; Christo-
pher Landau, Jay P. Lefkowitz, Daryl Joseffer, Ashley Parrish, KIRK-
LAND & ELLIS, Washington, D.C., for Amicus Curiae Alliance.
Griffin B. Bell, Chilton Davis Varner, Paul D. Clement, KING &
SPALDING, Atlanta, Georgia; Hugh F. Young, Jr., PRODUCT LIA-
BILITY ADVISORY COUNCIL, INC., Reston, Virginia, for Amicus
Curiae Council. Alison Van Horn, Michael Quirk, Brian Wolfman,
PUBLIC CITIZEN LITIGATION GROUP, Washington, D.C., for
Amici Curiae Public Citizen and Center.


                             OPINION

NIEMEYER, Circuit Judge, writing for the court except in Part IV.B:

   The Estate of 6-year old Sergio Jimenez II ("young Sergio") com-
menced this product liability action against DaimlerChrysler Corpora-
tion ("DaimlerChrysler"), alleging that DaimlerChrysler negligently
designed the rear liftgate latch on its 1985 model Dodge Caravan, per-
mitting it to open during an accident. As a result of an accident on
April 10, 1994, young Sergio was thrown from a 1985 Dodge Cara-
van through the open liftgate and killed. A South Carolina jury
awarded the Estate $12.5 million in compensatory damages (remitted
by the district court to $9 million) and $250 million in punitive dam-
                  JIMENEZ v. DAIMLERCHRYSLER CORP.                    3
ages. On appeal, we reverse the jury’s verdict finding liability for
negligent misrepresentation and awarding punitive damages; and we
vacate the judgment, and we remand for a new trial on the claims for
negligent design and strict liability. Our reasons follow.

                                   I

   In early 1994, Sergio Jimenez ("Jimenez"), young Sergio’s father,
purchased a used 1985 Dodge Caravan from a used car dealer in
North Charleston, South Carolina. A few months later, on April 10,
his wife, Denise Barrientos, was driving the vehicle on an errand with
her 8-year old daughter Maria riding in the front seat and young Ser-
gio in the back seat. As Barrientos exited a shopping center parking
lot, she drove through a red light and was struck in the left rear by
an oncoming car traveling at 30 m.p.h. The impact caused Barrientos’
vehicle to flip over and spin around. Young Sergio, who was not
wearing a seatbelt, was thrown through the rear liftgate that had
opened during the accident. He sustained fatal injuries. Barrientos and
Maria, both of whom were wearing seatbelts, were not seriously
injured. Young Sergio’s Estate sued Barrientos for negligence in run-
ning the red light and settled with her for $15,000, the limit of her
insurance coverage. The Estate then commenced this action against
DaimlerChrysler, relying on diversity jurisdiction, and three of its
claims — those for strict liability, negligent misrepresentation, and
negligent design under South Carolina law — were allowed to go to
the jury. Following a four-week trial, the jury returned a verdict find-
ing in favor of the Estate on all three claims and awarding it $12.5
million in compensatory damages and $250 million in punitive dam-
ages. The district court remitted the compensatory damage award to
$9 million.

   At trial, the Estate contended that DaimlerChrysler’s 1985 Dodge
Caravan included a defectively designed rear liftgate latch, which
caused the liftgate to open during the accident. The Estate asserted
that "Sergio would not have been seriously injured had he not been
ejected from the vehicle, and he would not have been ejected, regard-
less of seatbelt use, if the rear door latch had not been defective."
DaimlerChrysler agrees that if it had included a headed striker post
in its liftgate latch, the liftgate would not have opened and Sergio
would not have been thrown from the vehicle. Outlining its case
4                  JIMENEZ v. DAIMLERCHRYSLER CORP.
against DaimlerChrysler for punitive damages, counsel for the Estate
told the jury:

     [W]hat makes this case so tragic is that that latch had been
     known by Chrysler to be defective for more than ten years,
     and it was in 1.6 million minivans. And the evidence will
     show they knew it. With their guilty knowledge, they not
     only did not tell the public about it, they did not offer to fix
     it, and they ultimately destroyed documents that reflected
     their guilt and continued to cover it up.

J.A. 81-82.

   The vehicle involved in the accident, the Dodge Caravan, was the
first "minivan." At the time it was introduced in 1984, its design was
unique. The popularity of minivans generated extraordinary sales, so
that by 1994, DaimlerChrysler’s profits from minivan sales accounted
for 46% of its total profits. Although the liftgate latch design was
changed in 1988, the design for the latch that was included in the
1985 model was the same as that included in the original 1984 model.

   At the time the Caravan was originally designed, there was no fed-
eral safety standard applicable to latches on trunks, rear doors, or rear
"liftgates." Federal Motor Vehicle Safety Standard 206, which had
been promulgated by the National Highway Transportation Safety
Administration ("NHTSA") and was applicable to the early minivans,
specified minimum strength and design standards for latches used in
passenger doors to prevent passenger ejections resulting from doors
opening during accidents. But that standard did not apply to any trunk
or other rear door. In designing the 1984 Caravan, DaimlerChrysler
elected to install a latch for the liftgate similar to that which it had
used on internal trunks. This latch contained a vertical striker post that
was not as strong as a passenger door latch striker post and that did
not contain a head on the top of the post to prevent the latching mech-
anism from riding up and off of the striker post.1 The DaimlerChrys-
ler engineer who designed the latch testified at trial:
   1
     The striker post was approximately one-and-a-half inches long and
was mounted vertically on the sill of the opening at the rear of the vehi-
cle. This post connects with the latch mechanism contained within the
liftgate. When the liftgate is shut, the latch closes around the striker post,
thereby fastening the liftgate to the body of the vehicle.
                  JIMENEZ v. DAIMLERCHRYSLER CORP.                     5
    [W]e designed this latch to our performance standard. We
    tested it to the performance standard. We put it in vehicles,
    and we, and this history of the performance standard has
    been over a number of years. The latch design has been a
    generation of over a hundred, of over years, and we have a
    good understanding of the latch and a good record of that
    type of latch.

J.A. 321-22. He explained that a headless striker post was selected
because it was being used on the sill of a cargo door, and a headed
striker might "hang up the cargo boxes or whatever you slid in on the
floor back." J.A. 324, 310.

   DaimlerChrysler acknowledged that it performed no crash tests to
determine how the minivan latch would perform in an accident, and
during discovery, it acknowledged that "the Chrysler latch was
noticeably flimsy versus" the latches of competing minivans that
came on the market soon thereafter. While DaimlerChrysler con-
ducted no crash tests to determine how the liftgate latch would per-
form in accidents, it did have fuel-integrity crash test videotapes and
data. But these were destroyed in October 1988. These videotapes
included tests showing minivans hit from the left side, the type of
crash that the Estate contends was the most likely to cause liftgates
to pop open unexpectedly. What the videotapes actually showed,
however, is unknown. DaimlerChrysler attributed the destruction of
the videotapes and records relating to latch changes to its established
document retention program. Under that program, such records would
have been retained only for vehicles that were the subject of litigation.
The Estate maintained that the destruction of the tapes and documents
was part of a coverup to protect DaimlerChrysler from an expensive
recall, litigation, and adverse publicity.

   In August 1985 and January 1986, DaimlerChrysler received its
first reports of liftgates opening following collisions, and within the
next ten years, the NHTSA became aware of 207 alleged crash-
related liftgate openings that resulted in a reported 134 ejections
through liftgate openings. In the middle of the 1988 model year,
DaimlerChrysler changed its minivan design to incorporate a headed
striker. Although DaimlerChrysler’s standard business practice
required management approval of a mid-year model change, Daimler-
6                     JIMENEZ v. DAIMLERCHRYSLER CORP.
Chrysler’s representative at trial testified that no one currently at
DaimlerChrysler knows why it changed to a headed striker and that
there are no documents still in existence describing the reason for the
change.2 During this same 1988 time period, DaimlerChrysler inter-
nally debated its liftgate latch design’s possible defectiveness but
decided not to make any further change. In fact, it fired a safety engi-
neer who had repeatedly advocated making the latch safer.

   DaimlerChrysler never disclosed potentially relevant information
regarding its Dodge Caravan and the liftgate latch to NHTSA, and
this lack of disclosure, the Estate contends, might have affected the
outcome of NHTSA’s decision in 1990 not to extend side-door latch
standards to liftgates. NHTSA did, however, eventually extend side-
door latch standards to liftgates and other rear doors in late 1994.

   At trial, the jury found that DaimlerChrysler was negligent in
designing the liftgate latch and that it negligently misrepresented the
safety of its minivans. It found that DaimlerChrysler’s conduct was
"reckless, willful, or wanton" and that it acted "with conscious failure
to exercise reasonable care." Based on these findings, it awarded the
Estate punitive damages.
    2
   The Estate sought to expand the safety issue in this case beyond the
headless striker issue to include the latch’s overall "flimsiness." But this
effort appears more to justify the admission of post-design conduct by
DaimlerChrysler in the late 1980s and early 1990s than to support the
relevant negligence claim based on the design of the latch. The Estate’s
expert witness testified that the striker post’s flimsiness did permit the
post to bend "some" and thereby facilitate the latch’s riding up the post
on its course to coming apart. But the expert concluded that even with
the bending that did occur, the bending was not the functional cause of
the failure in this case. He stated, "the bottom line is, [the striker post]
doesn’t have a cap." Asked to explain, the expert stated:
        Q.   Mr. McCracken, if that latch had been used with a striker
             with a head, would the door have opened in this accident?
        A.   No. I think that’s one of the few things that we can agree.
             Even the defendant’s expert says, if the latch had had a
             head, it does not come open.
J.A. 257.
                   JIMENEZ v. DAIMLERCHRYSLER CORP.                       7
   From the entry of judgment, DaimlerChrysler noticed this appeal,
contending, among other things, (1) that the evidence presented at
trial was legally insufficient to support the jury’s finding of liability
on the negligent misrepresentation claim; (2) that the Estate failed to
introduce "clear and convincing" evidence sufficient to justify an
award of punitive damages; and (3) that some of the district court’s
evidentiary rulings — those excluding evidence of Barrientos’ negli-
gence in running the red light, excluding evidence of young Sergio’s
failure to wear a seatbelt, and admitting evidence of other liftgate-
latch accidents — were erroneous and prejudicial, entitling it to a new
trial.

                                     II

   The jury returned a verdict finding DaimlerChrysler liable on each
of three theories of liability — strict liability in tort, negligent design,
and negligent misrepresentation. On the first two claims, Daimler-
Chrysler does not contend that the evidence was insufficient to sup-
port the verdicts. Rather, on those two claims, as discussed in Part IV,
it argues for a new trial based on evidentiary rulings made by the dis-
trict court. On the third claim — negligent misrepresentation —
DaimlerChrysler contends that the evidence was insufficient to sup-
port the verdict. It is this contention that we address first.

  At trial, the Estate claimed that DaimlerChrysler was liable for
negligent misrepresentation based on its advertising that the minivan
was a safe vehicle. As the Estate states in its brief:

     As to making a false statement, CEO Eaton testified that
     Chrysler "advertise[d] safety on all its vehicles," sold
     minivans with "promises of safety," and that people had a
     "right" to expect safe vehicles. Sergio’s mother saw Chrys-
     ler’s minivan advertisements touting safety. Such "prom-
     ises" and advertisements are false statements when the
     speaker knows the vehicle contains a safety defect.

Brief for Appellee at 34-35 (internal citations to the J.A. omitted).
DaimlerChrysler acknowledged that it generally advertised the safety
of its vehicles. But the entirety of the evidence relating to any negli-
8                   JIMENEZ v. DAIMLERCHRYSLER CORP.
gent misrepresentation made to young Sergio’s mother or father con-
sisted of the following direct testimony of young Sergio’s mother:

    [Lawyer].         All right. What got you to decide — well,
                      first of all, was there any particular minivan
                      that you were looking at?

    [Barrientos].     I had seen some commercials on Chrysler
                      Caravans.

    [Lawyer].         Okay. And what do you remember specifi-
                      cally about the Caravan?

    [Barrientos].     I remember seeing — just the usual things,
                      like the mileage, that they were good on gas.
                      I liked when they would show the sliding
                      door. I liked the idea of a sliding door versus
                      a door that opens, you know, this way. (Indi-
                      cating). That they were safe.

J.A. 554 (emphasis added). Barrientos did not testify precisely when
she saw these commercials or to what model year Caravan they
referred. It is clear only that she saw the commercials a short time
before Jimenez purchased the 1985 model Caravan in early 1994.

   Under South Carolina law, to prove a claim for negligent misrepre-
sentation, the plaintiff must establish that (1) the defendant negli-
gently made a false statement, (2) the plaintiff suffered an injury or
loss as a consequence of relying on the misrepresentation, and (3) the
misrepresentation induced the plaintiff to enter into a contract or busi-
ness transaction. See Evans v. Rite Aid Corp., 478 S.E.2d 846, 848
(S.C. 1996); Gilliland v. Elmwood Props., 391 S.E.2d 577, 580 (S.C.
1990).

   In the case before us, the evidence does not support the jury’s find-
ing that representations made about the Dodge Caravan’s safety in the
commercials seen by Barrientos were false or, even assuming their
falsity, that Barrientos relied on them. Indeed, there was no evidence
that DaimlerChrysler ever made a safety representation with respect
                  JIMENEZ v. DAIMLERCHRYSLER CORP.                        9
to the 1985 model purchased by Barrientos’ husband. Rather, Barrien-
tos’ testimony suggests that she viewed the commercials she mentions
shortly before her husband bought the used minivan in early 1994.
Thus, there is no evidence that any safety representations made in
commercials broadcast in the early 1990s were false because they
would have referred to the vehicles depicted in those advertisements,
which were much more recent model year vehicles than the nine-year
old Dodge Caravan purchased by Barrientos’ husband. For similar
reasons, the reliance element was not satisfied. At most, a jury could
have concluded that young Sergio’s death resulted from his mother’s
reliance upon a representation made about a current model-year Cara-
van when his injury was caused by a defect in a nine-year-old vehicle
purchased by his father.

   The Estate contends that even if the proof of an affirmative misrep-
resentation based on advertising was insufficient, that failure is not
fatal to its negligent misrepresentation claim because, under South
Carolina law, a failure to disclose may also be the basis for a finding
of negligent misrepresentation. See generally Landvest Assocs. v.
Owens, 274 S.E.2d 433, 434 (S.C. 1981) ("Suppression of a material
fact which one is duty bound to disclose is equivalent to a false mis-
representation"); Ardis v. Cox, 431 S.E.2d 267, 270 (S.C. Ct. App.
1993) ("Nondisclosure is fraudulent when there is a duty to speak").
The Estate argues that federal law imposes a duty to disclose defects
in motor vehicles, see 49 U.S.C. §§ 30118-30120, and that this duty
forms a basis of its state misrepresentation claim. But this argument
fails to recognize that the South Carolina courts have made clear that
a duty to disclose arises in only three circumstances:

    (1) where . . . [there exists] a preexisting definite fiduciary
    relation between the parties; (2) where one party expressly
    reposes a trust and confidence in the other with reference to
    the particular transaction in question, or else from the cir-
    cumstances of the case, the nature of their dealings, or their
    position towards each other, such a trust and confidence in
    the particular case is necessarily implied; (3) where the very
    contract or transaction itself, in its essential nature, is intrin-
    sically fiduciary and necessarily calls for perfect good faith
    and full disclosure without regard to any particular intention
    of the parties.
10                JIMENEZ v. DAIMLERCHRYSLER CORP.
Ardis, 431 S.E.2d at 270. None of the three circumstances described
in Ardis is present in this case, and certainly none involves a
common-law duty of disclosure arising out of a statutory duty, much
less one arising from a federal statute that does not provide a private
cause of action for its enforcement.

   In addition to facing these fatal limitations imposed by South Caro-
lina law, the Estate cannot employ such a misrepresentation theory in
this appeal for the further reason that the issue of whether there was
a failure to disclose was never presented to the jury. The jury was
instructed only on the law of affirmative misrepresentation, and the
Estate failed to request an additional instruction on the law of fraudu-
lent failure to disclose. When the party asserting a legal theory could
have requested a jury instruction on an alternate theory but did not,
the argument that a jury charge which instructed on such a theory
would have been valid becomes unavailable on appeal. See Hisrich
v. Volvo Cars of N. Am., Inc., 226 F.3d 445, 449-50 (6th Cir. 2000);
id. at 457 (Guy, J., dissenting); Abel v. Miller, 824 F.2d 1522, 1535
(7th Cir. 1987); cf. United States v. Carroll, 710 F.2d 164, 169 n.2
(4th Cir. 1983); Lloyd v. Lloyd, 154 S.E.2d 428, 428 (S.C. 1967).
Thus, if the jury were following the court’s instructions, as we must
presume, it did not base its verdict on a nondisclosure theory, and we
cannot at this stage consider an argument about what the jury could
have or would have done had the issue been presented to it.

   Because the evidence presented was insufficient to establish a neg-
ligent misrepresentation claim under South Carolina law, we reverse
the jury’s verdict on that claim and direct the district court to enter
judgment on that claim in favor of DaimlerChrysler.

                                  III

   DaimlerChrysler next contends that under the remaining counts of
negligent design and strict liability, the evidence was insufficient to
justify an award of punitive damages. The jury found that Daimler-
Chrysler was "reckless, willful, or wanton and was acting with con-
scious failure to exercise reasonable care" and awarded the Estate
$250 million in punitive damages.
                   JIMENEZ v. DAIMLERCHRYSLER CORP.                     11
   The Estate advances two distinct arguments to support the punitive
damage award. First, it argues that evidence of DaimlerChrysler’s
contemporaneous disregard for safety when it designed the liftgate
latch justified the award. It states that DaimlerChrysler "cut corners
on important safety issues" by using a performance standard for
trunks rather than passenger doors. Not only did it select a striker post
that was "more flimsy" than what was used by others in the industry
for liftgates, but it also elected to use a headless striker post "to
accommodate a trivial marketing concern about packages catching on
the tiny head of a striker." Brief of Appellee at 49. Finally, the Estate
points to the fact that DaimlerChrysler conducted no crash tests to
observe the performance of the latch in accidents.3 Relying on the
aggregate of these facts, the Estate characterizes DaimlerChrysler’s
design as reckless, permitting a jury to infer a consciousness of
wrongdoing in the 1984-85 period when it designed and sold Jime-
nez’s minivan.

   Second, the Estate contends that in any event post-design conduct
reveals a consciousness of wrongdoing that relates to the 1984-85
period for which the jury could have properly awarded punitive dam-
ages. It argues:

      [T]he jury reasonably could have found that Chrysler offi-
      cials consciously put safety concerns aside to accommodate
      the marketing group and to bring a new product quickly to
      market. Shortly after the first minivans were sold, Chrysler
      began receiving reports of ejections, deaths, and devastating
      injuries. At that point, Chrysler was in a bind, since to do
      what law and decency required — recall the minivans and
      fix the defects — would have resulted in large adverse judg-
      ments in pending product defect litigation, the huge expense
      of a recall, and a public relations disaster involving the com-
      pany’s flagship product.
  3
    The Estate also argues that the use of a headless striker was reckless
in 1984 because "headed strikers had been the industry safety norm for
at least twenty years." Brief of Appellee at 49. But even the Estate con-
cedes that the liftgate was not a side passenger door and that "the
minivan was unlike any previous vehicle [so that] there was no federal
standard in place for the latch on its unique rear door." Id. at 49 n.14.
12                JIMENEZ v. DAIMLERCHRYSLER CORP.
        Faced with this prospect, Chrysler chose to hide the
     defect and destroy evidence. It secretly switched to a headed
     striker and destroyed all documents concerning reasons for
     the change, as well as the crash test videos and documents
     generated when the latch originally was designed. As time
     passed and deaths, injuries, and lawsuits mounted, the cost
     of disclosing and fixing the defect — in lost sales, cost of
     recall, bad publicity, and adverse judgments — mounted,
     too. Chrysler therefore grew increasingly desperate to hide
     the defect, and its conduct became increasingly reprehensi-
     ble.

Brief of Appellee at 52-53.

   DaimlerChrysler contends that no evidence contemporaneous to
the 1984-85 period establishes clearly and convincingly that Daimler-
Chrysler was conscious of any wrongdoing to justify an award of
punitive damages. It argues:

     Plaintiff did not offer any evidence that [DaimlerChrysler]
     was conscious in 1985 that the vehicle was unreasonably
     dangerous because of the headless striker or any other fea-
     ture. Emerson Krantz, [DaimlerChrysler’s] chief latch engi-
     neer, was the only trial witness who had been involved in
     the design of the latch. He testified that the latch was
     designed to meet an internal [DaimlerChrysler] performance
     standard "that provided a satisfactory latch." According to
     Mr. Krantz, "based on our testing and our design [the use of
     a headless striker] wasn’t a problem." Thus, the only evi-
     dence relating to [DaimlerChrysler’s] state of mind at the
     time of the design and manufacture of Jimenez minivan
     established that [DaimlerChrysler] believed the latch to be
     "satisfactory." Nor did plaintiff offer evidence of a single
     other incident — before or after the manufacture of the
     Jimenez vehicle — in which a headless striker caused inju-
     ries.

Brief of Appellant at 14-15 (internal citations to the J.A. omitted).
DaimlerChrysler points additionally to the facts that it pioneered the
minivan and that its choice of the headless striker was consistent with
                  JIMENEZ v. DAIMLERCHRYSLER CORP.                   13
the foreseen use of the rear portion of the van as cargo space. It
argues that for good policy reasons, "courts must take care not to
inflate a case of carelessness into one of wanton disregard." Id. at 13.

   And with respect to post-design conduct, DaimlerChrysler asserts
that the evidence was not relevant to DaimlerChrysler’s state of mind
at the time it designed the minivan. It argues that none of the post-
design conduct suggests that DaimlerChrysler was conscious of
wrongdoing in designing the minivan in 1984. Rather, it contends that
the evidence demonstrates its innocent state of mind.

   Under South Carolina law, punitive damages may be awarded to
punish only those tortfeasors who have acted in a "reckless, willful,
or wanton" manner. Taylor v. Medenica, 479 S.E.2d 35, 45 (S.C.
1996). Assessment of punitive damages for recklessness is proper
only if the wrongful "act is committed in such a manner that a person
of ordinary prudence would say that it was [in] reckless disregard of
another’s rights." Hicks v. McCandlish, 70 S.E.2d 629, 631 (S.C.
1952). Punitive damages are designed to punish only behavior that
was obviously reckless at the time of commission. See Rogers v. Flor-
ence Printing Co., 106 S.E.2d 258, 263 (S.C. 1958) (explaining that
punitive damages are appropriate only when a tortfeasor, at the time
of his malfeasance, "would then have been conscious of it as an inva-
sion of the plaintiff’s rights" (emphasis added)).

   The basis for an award of punitive damages must be proved by
"clear and convincing evidence." S.C. Code Ann. § 15-33-135. And
"clear and convincing" has been defined as "evidence . . . of such
weight that it produces in the mind of the trier of fact a firm belief
or conviction, without hesitancy, as to the truth of the allegations
sought to be established," Slomowitz v. Walker, 429 So. 2d 797, 800
(Fla. Dist. Ct. App. 1983), quoted with approval by Anonymous v.
State Bd. of Med. Exam’rs, 473 S.E.2d 870, 878 (S.C. Ct. App. 1997),
rev’d on other grounds, 496 S.E.2d 17 (S.C. 1998), and, as well, as
evidence that proves the facts at issue to be "highly probable," Direx
Israel Ltd. v. Breakthrough Med. Corp., 952 F.2d 802, 810 n.7 (4th
Cir. 1992) (quoting 9 J. Wigmore, Evidence § 2498 (3d ed. 1940)
(internal quotation marks omitted)).

  Accordingly, in this case we must determine whether the jury was
presented with evidence that showed it was highly probable that
14                JIMENEZ v. DAIMLERCHRYSLER CORP.
DaimlerChrysler acted in a willful, wanton, or reckless manner at the
time of the conduct supporting the claims of negligent design or strict
liability — i.e., during the 1984-85 period when the liftgate latch was
designed and when the Caravan was delivered from the factory. We
need not consider evidence proffered in favor of negligent misrepre-
sentation because we have already determined that, as a matter of law,
DaimlerChrysler may not be held liable to the Estate under that the-
ory.

   We have little difficulty concluding first that the evidence of con-
scious wrongdoing contemporaneous to the 1984-85 period is lack-
ing. DaimlerChrysler pioneered the minivan, creating a novel and
popular vehicle that combined passenger and cargo areas with easy
access to both. The question whether the rear liftgate was a cargo
door or a passenger door for safety purposes was not settled by exist-
ing standards or practices at that time. And when selecting a latch for
the liftgate, the DaimlerChrysler engineers rationally viewed the lift-
gate as a cargo door providing access to cargo space storage. They
accordingly chose to use a trunk-type striker post. For a similar rea-
son, the engineers excluded a head on the striker post to accommodate
cargo better. The latch thus designed met DaimlerChrysler’s own per-
formance standards for trunks, which, up to that time, had never pre-
sented a problem for DaimlerChrysler or its customers. And when
DaimlerChrysler did learn within the first few years that the latch
would permit the liftgate to open, it responded accordingly by adding
a head to the striker post in 1988.

   There is no evidence in the record that DaimlerChrysler or any
engineer in the industry recognized during the 1984-85 time period
that using a trunk latch for the liftgate of the minivan could create a
safety problem. While there is evidence that competitors were using
a passenger door-type latch for the rear gate during approximately the
same period, there was no suggestion that this was either an industry
standard or that it was required for any then-perceived safety prob-
lem. Even though a review of the designer’s judgments following
subsequent accidents does permit an evaluation of the conduct in a
more focused light, it can justify at most in this case the finding that
those judgments were negligent. It does not permit the conclusion that
the DaimlerChrysler engineer acted in reckless disregard of any
known fact or, more specifically, in reckless disregard of the safety
                  JIMENEZ v. DAIMLERCHRYSLER CORP.                    15
of passengers who would be riding in the seats forward of the cargo
space.

   The Estate argues more forcefully, however, that the post-design
conduct relates back to prove consciousness of wrongdoing, just as
would any coverup, flight from an arrest, or flight from an accident.
But to succeed in this effort, the Estate must establish that the post-
design conduct clearly and convincingly points to DaimlerChrysler’s
consciousness of wrongdoing at the time it designed the minivan and
the liftgate latch and not to consciousness of wrongdoing thereafter,
such as a wrongful failure later to initiate a recall. A closer review of
the evidence in the record indicates that the post-design evidence does
not evince DaimlerChrysler’s contemporaneous consciousness of
wrongdoing but rather a consciousness of wrongdoing after the
design error was discovered.

   The most temporally relevant post-design evidence is that relating
to DaimlerChrysler’s conduct in 1988, when it made the mid-model
year change to include the head on the striker post and destroyed the
fuel integrity crash videotapes and other data relating to its design of
the liftgate latch. But this evidence points to a post-design discovery
of a problem as opposed to knowledge of the problem when the latch
was designed. The allegedly secretive switch in 1988 to a headed
striker could only indicate a realization that the previous latch design
was unsafe, not that DaimlerChrysler knew it misdesigned the latch
in the first place. Had DaimlerChrysler realized a design mistake
before it completed its design of the latch in 1984, logic compels the
conclusion that the switch to a headed striker post would have been
made then, and not in 1988. There appears to be no logical reason —
and the Estate has not suggested one — why DaimlerChrysler would
have suddenly started using a headed striker in the middle of the 1988
model year had the need for such a change been so clear at the time
of original design.

   Rather than indicating a consciousness of wrongdoing in 1984,
therefore, the evidence of a change in 1988 points only to a discovery
made subsequent to the initial design. This conclusion is further but-
tressed by the evidence in the record that DaimlerChrysler did not
receive its first complaints about the liftgate’s coming open in colli-
sions until August 1985 and early 1986. Moreover, even up until the
16                JIMENEZ v. DAIMLERCHRYSLER CORP.
time that it made the change in 1988 to include a headed striker post,
DaimlerChrysler had not been made aware of any injury resulting
from the headless striker post. Thus, the cover-up evidence actually
undermines the Estate’s argument that DaimlerChrysler was con-
scious of wrongdoing at the time the design was being completed.
Indeed, the Estate appears to acknowledge this when it argues that
"after the first minivans were sold, Chrysler found itself in a bind."
Brief of Appellee at 52 (emphasis added). It was only at that point
that DaimlerChrysler failed to do what "law and decency required —
recall the minivans and fix the defect." Id. When DaimlerChrysler
learned of a defect in its original design, it arguably acted improperly
in response to that discovery by covering up and destroying evidence.
But even were that so, such a response does not demonstrate that at
the time of the conduct forming the basis of the negligent design and
strict liability claims (1984 and 1985), it knew the latch to be a prob-
lem.

   Because the evidence advanced by the Estate failed to demonstrate
clearly and convincingly a consciousness of wrongdoing at the time
of the tortious conduct at issue, the Estate has failed to meet the "clear
and convincing" standard required by South Carolina law. Accord-
ingly, we reverse the jury’s verdict awarding punitive damages and
direct the district court to enter judgment in favor of DaimlerChrysler
on the Estate’s claim for punitive damages.

                                   IV

   In connection with the jury’s findings of liability for negligent
design and strict liability, DaimlerChrysler asserts that the district
court should have ordered a new trial because several of the district
court’s evidentiary rulings rendered the verdict unreliable. It cites, in
particular, four rulings: (1) the exclusion of evidence that Barrientos
ran a red light, causing the accident, on the ground that "[c]ar manu-
facturers should expect that the vehicles they design and build will be
involved in accidents which will be someone’s fault" and therefore
the question of "why the initial collision occurred is not relevant"; (2)
the exclusion of evidence that young Sergio was not wearing his seat-
belt on the ground that "any evidence on the use or nonuse of seat-
belts for the purpose of proving contributory negligence, failure to
minimize damages, or fault would be inappropriate in light of [Keaton
                  JIMENEZ v. DAIMLERCHRYSLER CORP.                    17
v. Pearson, 358 S.E.2d 141 (S.C. 1987)]"; (3) the exclusion of evi-
dence that the Estate made a claim against Barrientos for negligence
in causing the accident and settled that claim for $15,000, on the
ground that evidence relating to the cause of the accident, as distinct
from the cause of the enhanced injury, was irrelevant; and (4) the
admission of evidence of other accidents involving latch failures in
DaimlerChrysler minivans, "regardless of the failure mode." J.A. 66-
67, 68, 75.

   DaimlerChrysler contends that these rulings were not only errone-
ous but also "left the jury with a grossly distorted picture of this case
that was deeply prejudicial to [DaimlerChrysler]." DaimlerChrysler
argues that the "combined effect of these rulings prevented the jury
from knowing the truth and allowed plaintiff to force-feed the jurors
a story that amounted to fiction."

  We address these rulings in turn.

                                   A

   The Estate’s theory of liability was that DaimlerChrysler designed
and sold a defective product that did not, in this case, cause the acci-
dent, but rather caused an enhanced injury when the car was involved
in an accident — an injury from the so-called "second collision."
Dreisonstok v. Volkswagenwerk, A.G., 489 F.2d 1066, 1069 n.3 (4th
Cir. 1974). Under the crashworthiness doctrine, liability is imposed
not for defects that cause collisions but for defects that cause injuries
after collisions occur. See Mickle v. Blackmon, 166 S.E.2d 173, 185-
87 (S.C. 1969). Accordingly, evidence about the cause of the original
accident is not relevant. See id.; Thomas V. Harris, Enhanced Injury
Theory: An Analytic Framework, 62 N.C. L. Rev. 643, 673 (1984)
("In enhanced injury [crashworthiness] cases, . . . a claimant’s fault
in causing the accident is not a basis for reducing his recovery. . . .
[A] manufacturer’s duty is that of minimizing the injurious effects of
contact however caused").

   DaimlerChrysler argues that because South Carolina has adopted
the doctrine of comparative negligence — whereby the plaintiff’s
recovery is reduced in proportion to the amount of his or her negli-
gence, see Nelson v. Concrete Supply Co., 399 S.E.2d 783, 784 (S.C.
18                JIMENEZ v. DAIMLERCHRYSLER CORP.
1991) — Barrientos’ responsibility for the original accident is rele-
vant to the amount of recovery. But South Carolina has not directly
addressed this issue in the context of a crashworthiness case, and
there is a split of authority in other jurisdictions. Compare Kidron,
Inc. v. Carmona, 665 So. 2d 289, 292 (Fla. Dist. Ct. App. 1995),
Montag v. Honda Motor Co., 75 F.3d 1414, 1419 (10th Cir. 1996)
(applying Colorado law), and Dahl v. BMW, 748 P.2d 77, 80-82 (Or.
1987), with Reed v. Chrysler Corp., 494 N.W.2d 224, 229 (Iowa
1992), and Andrews v. Harley Davidson, Inc., 796 P.2d 1092, 1095
(Nev. 1990). Although we cannot be certain what rule South Carolina
would adopt, we cannot say that the district court erred in concluding
that in light of the crashworthiness principle, the cause of the original
accident was not relevant to proving a claim for enhanced injury.

   In addition, because this case was brought by Jimenez as personal
representative of young Sergio’s Estate, Barrientos’ negligent conduct
might reasonably be ruled irrelevant. Under South Carolina law, the
estate of a deceased may bring not only an action on behalf of the
deceased, but also an action on behalf of specified heirs for wrongful
death. See S.C. Code Ann. § 15-51-20. Thus, to the extent that Jime-
nez’ suit was brought on behalf of young Sergio for his pain and suf-
fering before death, Barrientos’ negligent conduct would clearly not
be relevant. And to the extent it was brought on behalf of heirs, the
relevance cannot be demonstrated on this record. Perhaps Barrientos’
wrongful death claim, if she has asserted it and retained it, would
have to be reduced proportionately. But cf. Hall v. United States, 381
F. Supp. 224, 226 (D.S.C. 1974) (holding at a time when contributory
negligence was a complete defense that only the contributory negli-
gence of all the beneficiaries defeated an action for wrongful death).
But whether she still has a claim or whether it could be adjusted in
this action is not clear. We know that Barrientos is not a named party
to this action and that the Estate sued her for her negligence and
reached a settlement with her. At bottom, DaimlerChrysler had the
burden of establishing the relevance of Barrientos’ conduct to the
Estate’s claims against DaimlerChrysler, and we cannot say that the
district court abused its discretion in ruling that DaimlerChrysler
failed to carry this burden.

   DaimlerChrysler argues that even if the evidence is not relevant to
the determination of its liability for crashworthiness, the red light evi-
                   JIMENEZ v. DAIMLERCHRYSLER CORP.                      19
dence was nonetheless admissible on the issue of damages because it
would have helped the jury assess how much of the parents’ grief and
marital break-up was attributable to DaimlerChrysler’s negligence
and how much was instead attributable to the parents’ feelings of guilt
or anger based on Barrientos’ culpability for running the red light.
While the evidence might have been admitted on this basis, the trial
judge’s finding that DaimlerChrysler failed to assert this reason for
the evidence’s admissibility at the time of the suppression motion
appears to be correct. Therefore, we conclude again that the district
court did not abuse its discretion in excluding the evidence. See Price
v. City of Charlotte, 93 F.3d 1241, 1248-49 (4th Cir. 1996).

                                     B

(This Part IV.B is not the opinion of the court but the dissenting opin-
ion of Judge Niemeyer on Part IV.B.)

   DaimlerChrysler also contends that the district court erroneously
excluded evidence that young Sergio was not wearing his seatbelt at
the time of the accident. It argues that even giving full recognition to
South Carolina’s limitation on the admissibility of seatbelt-use evi-
dence, evidence of seatbelt usage was relevant in this case to several
issues not covered by the South Carolina restriction and therefore
should have been admitted. It argues particularly that young Sergio’s
failure to wear a seatbelt was relevant to the reasonableness of its
safety system in the minivan, to causation, and to damages.

   In Keaton v. Pearson, 358 S.E.2d 141, 141 (S.C. 1987), the South
Carolina Supreme Court held that "in the absence of an affirmative
statutory duty, a plaintiff’s failure to use a seat belt does not constitute
contributory negligence or a pre-injury failure to minimize damages."
Shortly thereafter, South Carolina did enact a seatbelt statute that
requires the driver and every occupant of a vehicle to wear a seatbelt.
See S.C. Code Ann. § 56-5-6520. However, this statute, which pro-
vides that a "violation of this article does not constitute negligence per
se or contributory negligence and is not admissible as evidence in a
civil action," id. § 56-5-6540(C), did not apply to young Sergio in this
case, as the parties conceded below that young Sergio "was not man-
dated by any affirmative statutory duty to wear a seatbelt because he
fell under one of the exceptions to S.C. Code § 56-5-6530." J.A. 68.
20                JIMENEZ v. DAIMLERCHRYSLER CORP.
   The district court did permit Chrysler to "bring in evidence of the
existence of seatbelts in the minivan’s design and the actual presence
of seatbelts in the Jimenez minivan for the purposes of proving crash-
worthiness," but it did not permit the introduction of evidence that
young Sergio was not wearing his seatbelt at the time of the collision.
J.A. 68. In this regard, the jury was clearly instructed that although
"whether or not [young Sergio] was wearing a seat belt is irrelevant
in this case," it should "consider seat belts only for the purpose of
considering whether the minivan was equipped with seat belts and
how they contributed to the crashworthiness of the Chrysler minivan."
J.A. 1221, 1221-22. Chrysler contends that this exclusion of seatbelt-
use evidence was reversible error because "[t]he jury may well have
concluded that [Chrysler]’s design was not crashworthy precisely
because the seatbelt, even if used, failed to prevent Sergio’s death."
Brief of Appellant at 36. But this was not DaimlerChrysler’s theory
at trial.

   DaimlerChrysler’s main defense at trial was that young Sergio was
ejected through a window rather than through the open liftgate. And
its principal argument to the jury as to why it should not be held liable
focused not on the crashworthiness of the vehicle’s design, but
instead on whether the liftgate latch defect was the cause in fact of
young Sergio’s death. Furthermore, the district court instructed the
jury, without objection, that in order to prevail on its negligence claim
the Estate had to prove by a preponderance of the evidence: (1) that
DaimlerChrysler was negligent in designing or manufacturing the
latch; (2) that an injury occurred; and (3) that DaimlerChrysler’s neg-
ligence proximately caused that injury. J.A. 1223. Similarly, in
instructing the jury on the strict liability claim, the district court
emphasized that "[t]he plaintiff . . . contends that, when the Dodge
Caravan was placed on the market, it was in a defective condition and
dangerous beyond the expectations of the ordinary consumer because
of the design of its rear door latch." J.A. 1234 (emphasis added).
Thus, given that the jury clearly believed the Estate’s contentions
both that young Sergio was ejected through the liftgate and that the
rear door latch design was deficient, we are persuaded that the jury’s
finding of liability would have been the same had it been made clear
that Sergio’s belt was not buckled at the time of the collision. Accord-
ingly, if the district court erred in excluding seatbelt-use evidence on
issues of liability, we conclude it was harmless.
                   JIMENEZ v. DAIMLERCHRYSLER CORP.                       21
   But DaimlerChrysler’s arguments relating to the evidence’s rele-
vance to damages are persuasive. As the Estate concedes, "[because]
in South Carolina a crashworthiness plaintiff is never entitled to any
recovery except for enhanced injuries, the crashworthiness doctrine
itself always apportions liability by exempting the manufacturer for
responsibility for all injuries caused by the first collision." Brief of
Appellee at 27. It follows that the jury may award only damages
attributable to the "second collision," in this case, for injuries result-
ing from the defective liftgate latch. Accordingly, the jury was
required to offset against young Sergio’s overall damages those dam-
ages attributable to the injury caused by the first collision, i.e., those
that would have resulted had young Sergio been thrown against the
closed, non-defective rear liftgate instead of being ejected. To assess
such damages accurately, the jury had to know whether young Sergio
was wearing a seatbelt. If the jury believed he was wearing a seatbelt,
it might properly have concluded that any injury suffered before the
"second collision" was minimal, whereas if it believed young Sergio
was not wearing a seatbelt, it might have reached a substantially dif-
ferent result, possibly concluding that injury from being thrown
around the inside of the minivan was severe. Seatbelt usage thus was
important to the determination of a core issue at trial — the jury’s
proper assessment of damages attributable to DaimlerChrysler’s mis-
conduct, as distinct from other causes. To compound this error, con-
trary to the conceded fact that young Sergio was not wearing a
seatbelt, the Estate led the jury to believe that he was wearing a seatbelt.4
   4
     During the Estate’s opening statement to the jury, counsel for the
Estate told the jury, "Maria went back as she does, saw that [young Ser-
gio] was clipped in his belt, went up to her seat, buckled up, the mom
got in and buckled up and they were off on the trip." J.A. 104 (emphasis
added). At that point, counsel for DaimlerChrysler interrupted, and there
followed long discussions with the court about the appropriate course of
action. DaimlerChrysler asserted that a mistrial had to be declared. The
district court refused to grant a mistrial and offered to provide a curative
instruction. DaimlerChrysler argued that a curative instruction would
only highlight the fact that young Sergio was thought to be wearing a
seatbelt. It argued that the mistake could only be cured by telling the jury
that in fact young Sergio was not wearing a seatbelt at the time of the
accident. Admitting this evidence, however, would have been contrary to
the district court’s pretrial order excluding such evidence. As a conse-
quence, the only information that the jury had was that at the time of the
accident, young Sergio was wearing a seatbelt and that somehow he was
thrown from the Caravan despite that fact.
22                JIMENEZ v. DAIMLERCHRYSLER CORP.
   South Carolina law does not limit the admission of seatbelt-use evi-
dence for this purpose. It prohibits DaimlerChrysler from introducing
seatbelt evidence to prove negligence by the party not wearing a seat-
belt. See Keaton, 358 S.E.2d at 141. But DaimlerChrysler correctly
points out that it was not seeking to admit evidence to prove that
young Sergio was negligent. Rather, it was seeking to point out that
even without the liftgate latch defect, young Sergio would have been
thrown about the interior of the vehicle and injured and that Daimler-
Chrysler would not have been responsible for certain injuries that
young Sergio would have suffered even in a vehicle that was
equipped with a non-defective latch. DaimlerChrysler was thus enti-
tled to have the jury determine the extent of young Sergio’s injuries
in the absence of the defect and credit any award against Daimler-
Chrysler with the amount of damages resulting solely from the origi-
nal collision as opposed to the product defect. Therefore, the
exclusion of this evidence in determining damages prevented Daim-
lerChrysler "from fully developing evidence relevant to a material
issue" and therefore was not harmless error. Schultz v. Butcher, 24
F.3d 626, 632 (4th Cir. 1994).

   For these reasons, a new trial is necessary with respect to compen-
satory damages attributable to the Estate’s claims for negligent design
and strict liability.

                                   C

  DaimlerChrysler next contends that the district court erred in
excluding evidence that the Estate filed a wrongful death claim
against Barrientos resulting in a $15,000 settlement. The district court
excluded that evidence as irrelevant under the crashworthiness theory,
and we do not find that ruling to be an abuse of discretion.

                                   D

   Finally, DaimlerChrysler contends that the district court erred in
admitting evidence of other accidents caused by the liftgate latch’s
overall weakness. Specifically, DaimlerChrysler asserts that these
other accidents admitted into evidence were not "substantially simi-
lar" to this one, see generally Buckman v. Bombardier Corp., 893 F.
Supp. 547, 552 (E.D.N.C. 1995) (requiring "the alleged defect [to be]
                  JIMENEZ v. DAIMLERCHRYSLER CORP.                    23
similar" to that which caused other incidents sought to be introduced
as evidence), because unlike these other incidents, the headless striker
was the only part of the latch design alleged to be defective in this
case. The Estate, on the other hand, contends that overall latch
strength was also relevant to its theory of the latch’s defect and that
these other cases involved the strength of the latch. It asserts that its
engineering expert testified that the overall weakness of the latch
"contributed to its failure in the Jimenez minivan."

   As we have noted in footnote 2, the Estate’s expert focused his
opinion on the absence of a head on the striker post. Indeed, he went
so far as to say that had the head been on the striker post, the liftgate
would not have opened. But the expert did point to weakness in the
striker post causing it to bend "some." And he did not give an opin-
ion, one way or the other, on whether a stronger striker post would
have prevented the liftgate from opening even though it was headless.

   While the better course in the circumstances might have been to
exclude the evidence of other accidents until it was more clearly dem-
onstrated that they were caused by a "substantially similar" defect,
any error in admitting evidence of the other accidents was, in our
judgment, harmless. This evidence was not so focused as to prove a
particular negligent design, and the jury was presented with more par-
ticular evidence from which it could have concluded that Daimler-
Chrysler’s engineers were negligent in embarking on a latch design
for a novel product without adequately taking into account certain
types of potential safety risks. Moreover, faced with novel design
problems, DaimlerChrysler failed to crash test its product to discover
potential safety problems, as was its custom.

                                   V

   In sum, for the reasons given above, except in Part IV.B, and given
in the separate opinion of Judge Luttig, in which Judge Williams
joins, we reverse the jury’s verdict finding liability for negligent mis-
representation; we reverse the jury’s verdict finding facts to justify
punitive damages and its award of punitive damages; and we vacate
the judgment and remand for a new trial on negligent design and strict
liability. We do not reach the other assignments of error made by
DaimlerChrysler. In light of our rulings, these issues are either moot
24                 JIMENEZ v. DAIMLERCHRYSLER CORP.
or better left for resolution by the district court as an initial matter at
the new trial.

                         REVERSED IN PART AND VACATED AND
                         REMANDED FOR A PARTIAL NEW TRIAL

LUTTIG, Circuit Judge, concurring and delivering the opinion for the
court with respect to Part IV.B:

   I am pleased to concur in all but Part IV.B. of Judge Niemeyer’s
opinion. However, with regard to the admissibility of the evidence
proffered by DaimlerChrysler that Sergio was not wearing his seatbelt
at the time of the accident, I would hold without hesitation that the
district court abused its discretion in excluding such evidence under
both South Carolina law and the Federal Rules of Evidence. I would
also conclude that, in light of the statement by plaintiff’s counsel dur-
ing opening argument that Sergio was belted, the district court’s erro-
neous evidentiary ruling was not harmless.

   Under South Carolina law, "in the absence of an affirmative statu-
tory duty, a plaintiff’s failure to use a seat belt does not constitute
contributory negligence or a pre-injury failure to minimize damages."
Keaton v. Pearson, 358 S.E.2d 141, 141 (S.C. 1987). DaimlerChrys-
ler offered evidence of Sergio’s seatbelt non-use to establish, inter
alia, that the Caravan was not unreasonably dangerous under South
Carolina’s crashworthiness doctrine and that the alleged defect in the
latchgate was not the proximate cause of Sergio’s injuries. Because
DaimlerChrysler offered the evidence neither to show contributory
negligence by Sergio nor a pre-injury failure to minimize damages,
the district court erred when it concluded that "South Carolina [would
hold] . . . that evidence of seatbelt usage is inadmissible respecting
crashworthiness . . . ." J.A. 39.

  Many states, like South Carolina, prohibit evidence of seatbelt non-
use to establish contributory or comparative negligence or failure to
mitigate damages. See, e.g., Ark. Code Ann. § 27-37-703; Kan. Stat.
Ann. § 8-2504(c); Mo. Rev. Stat. § 307.178.2; Virginia Code § 46.2-
1094(D). Nevertheless, federal and state courts admit evidence of
seatbelt non-use to determine whether an automobile was unreason-
ably dangerous for crashworthiness purposes, even if state law bars
                   JIMENEZ v. DAIMLERCHRYSLER CORP.                     25
such evidence to establish contributory negligence or failure to miti-
gate damages. See Gardner v. Chrysler Corp., 89 F.3d 729, 737 (10th
Cir. 1996) (admitting evidence of plaintiff’s failure to use a seatbelt
as to the issue of crashworthiness, despite Kansas statute prohibiting
evidence of non-use to show comparative negligence or mitigation of
damages); Hermann v. General Motors Corp., 720 F.2d 414, 415 (5th
Cir. 1983) (admitting evidence of plaintiff’s non-use of seatbelt as to
whether automobile was crashworthy, despite Louisiana law that fail-
ure to use seatbelts does not constitute contributory negligence);
Brown v. Ford Motor Co., 67 F. Supp. 2d 581, 587 (E.D. Va. 1999)
("[E]vidence of the failure to wear a seatbelt is admissible as it relates
to the issues of negligent design and manufacture."); General Motors
Corp. v. Wolhar, 686 A.2d 170, 176-77 (Del. 1996) (when plaintiff
alleges that "enhanced injuries were proximately caused by a design
defect in her vehicle, the defendants must be permitted to introduce
seatbelt evidence for the limited purposes of establishing: the safety
design of the vehicle as a whole; and, that the non-use of the seatbelt,
rather than the vehicle’s design, was the supervening cause of those
enhanced injuries"); Lowe v. Estate Motors Ltd., 410 N.W.2d 706,
707-08 (Mich. 1987) ("Evidence of the seat-restraint system goes to
the heart of the issue in crashworthiness cases in which the plaintiff’s
injuries were sustained after being ejected from the vehicle, a result
which seat belts are specifically designed to prevent.").

   Moreover, courts have admitted evidence of seatbelt non-use to
show proximate cause in crashworthiness cases, even when state law,
like South Carolina, precludes such evidence to show contributory
negligence or failure to mitigate damages. See Wolhar, 686 A.2d at
176-77, MacDonald v. General Motors Corp., 784 F. Supp. 486
(M.D. Tenn. 1992) (allowing evidence of seatbelt non-use to demon-
strate that plaintiffs’ injuries arose from their failure to wear seatbelts
rather than the alleged design defect, despite state statute barring such
evidence to show contributory negligence); LaHue v. General Motors
Corp., 716 F. Supp. 407, 416 (W.D. Mo. 1989) (admitting evidence
of seatbelt non-use on the issue of causation, despite state statute bar-
ring such evidence to show comparative negligence).

  Although some state courts have prohibited evidence of seatbelt
non-use in crashworthiness actions, see Olson v. Ford Motor Co., 558
N.W.2d 491 (Minn. 1997), those states have broadly-worded statutes
26                JIMENEZ v. DAIMLERCHRYSLER CORP.
that bar seatbelt evidence in any action involving personal injuries.
See, e.g., Minn. Stat. § 169.685. South Carolina has no such statute
applicable under the circumstances of this case.* The only authority
on this issue is Keaton, which prohibits evidence of seatbelt non-use
only on the issues of "contributory negligence" or "a pre-injury failure
to minimize damages." 358 S.E.2d at 141. Under the facts here, no
South Carolina statute or case bars admission of seatbelt evidence in
a crashworthiness case, except when the admission is for the purposes
prohibited by Keaton.

   Because South Carolina substantive law presents no barrier to the
introduction of evidence of Sergio’s failure to wear his seatbelt, the
remaining question is whether, under the Federal Rules of Evidence,
that evidence was relevant to show the crashworthiness of the
minivan, or a lack of proximate cause between the alleged defect and
Sergio’s injury. Sergio’s failure to wear his seatbelt is relevant to both
issues.

   In assessing crashworthiness, rather than focus on the allegedly
defective part of the automobile, the jury must consider whether the
vehicle was unreasonably dangerous as a whole. See Dreisonstok v.
Volkswagenwerk, A.G., 489 F.2d 1066 (4th Cir. 1974); Melia v. Ford
Motor Co., 534 F.2d 795, 800 (8th Cir. 1976); La Hue, 716 F. Supp.
at 407 ("The design of individual components within this car need not
be considered in a vacuum because safety features such as seat belts
are a part of the overall design."). Evidence of seatbelt non-use is
unquestionably admissible to show the reasonableness of the vehicle’s
overall design. The jury must know how an individual would be
affected upon impact when all of the design features, including the
seatbelt, are being used as intended. The use or non-use of a seatbelt
by an occupant is relevant in determining whether a vehicle is "crash-
worthy" since the latch and rear door were not the only mechanisms

   *Although S.C. Code Ann. § 65-5-6540 would bar admission of seat-
belt non-use into evidence under some circumstances, that statute is inap-
plicable here because the backseat of the vehicle in which Sergio was a
passenger was not equipped with a shoulder harness. J.A. 425; see S.C.
Code Ann. § 65-5-6530 ("The provisions of this article do not apply to:
. . . (9) occupants of the back seat of a motor vehicle unless the vehicle
is equipped with a shoulder harness in addition to the lap belt.").
                  JIMENEZ v. DAIMLERCHRYSLER CORP.                    27
designed to secure an occupant inside the vehicle. If Sergio’s injuries
could have been prevented if he had been wearing his seatbelt, then
such evidence is indisputably relevant as to whether the Dodge Cara-
van is unsafe "as a whole." Even plaintiff’s expert conceded that the
latches function as part of a "total system" and that "protecting against
ejection has to do with, of course, the seat belts." J.A. 396-97 (testi-
mony of Mr. Elwell). To find otherwise would be antithetical to the
holistic inquiry of a vehicle’s safeness required in crashworthiness
cases.

  Such evidence is likewise relevant to damages since appellant con-
ceded at trial that "had Sergio stayed inside the minivan, he would
have sustained, if anything, minor injuries." J.A. 1092.

   There can be no question that failure to admit the evidence of seat-
belt non-use was prejudicial to DaimlerChrysler’s case. Although the
district court allowed DaimlerChrysler to introduce evidence that the
Caravan included a seatbelt restraint system, by excluding evidence
of Sergio’s seatbelt non-use, the jury was essentially left to infer that
the seatbelt itself may have failed and thus contributed to Sergio’s
death. And, of course, the prejudice was only compounded by the
affirmative, mistaken representation to the jury by plaintiff’s counsel
that Sergio was seatbelted when in fact he was not.

   We would undoubtedly reverse the district court if the tables were
turned, that is, had the court refused the plaintiff’s request to admit
evidence that the deceased was wearing his seatbelt. And especially
would we do so if, in the same trial, the defendant’s counsel had
stated to the jury that the deceased was not seatbelted when in fact he
was. We would hold that the prejudice to the plaintiff, given these
errors, was incontestable. Under law, no different result should obtain
where, as here, the same errors in principle were committed to the
prejudice of the defendant, rather than to that of the plaintiff.

   I am authorized to represent that Judge Williams joins in this opin-
ion.